Opinion by
Orlady, J.,
The plaintiff is a New York and the defendant a Pennsylvania corporation. The claim is based on written *584offers’ and acceptances signed by the respective parties, the most important of which is dated September 14, 1907, approving the price per dozen for 400 cases of apples. This was a modification of an earlier writing for 800 cases. On the trial the plaintiff offered, pursuant to the rules of court, averments of the statement of claim which were not denied by the affidavit of defense, by which pleadings, the contract between the parties is fully and clearly set forth. The principal contention on the trial was that the defendant could not recover on account of its being a foreign corporation, not legally authorized to do business -in this state, which was decided against the defendant under the evidence adduced, and is not now pressed as error. Binding instructions were urged in a point submitted in which it was contended that the evidence fails to show a completed contract between the parties prior to a named date when the defendant notified the plaintiff to cancel the order given. This point was properly refused by the court, for the reason that existence of a contract was admitted by the pleadings, and whether or not it had been canceled was a question of fact for the jury, which was fairly submitted, and the verdict returned by the jury was fully warranted by the testimony.
The judgment is affirmed.